In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00316-CV


                           IN RE LESLIE L. MOSS, RELATOR

                               ORIGINAL PROCEEDING

                                   October 11, 2018

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


      Relator Leslie L. Moss, a Texas prison inmate appearing pro se, filed a petition for

writ of mandamus with the clerk of this Court, but did not accompany his petition with the

required filing fee or proof of indigence and the materials required by Chapter 14 of the

Texas Civil Practice and Remedies Code.


      By letter of August 28, 2018, we directed Moss to pay the filing fee or file an

affidavit of indigence, and if indigent, to comply with Chapter 14 by filing an affidavit

describing his previous filings and a certified copy of his inmate trust account statement.

See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a) (West 2017) (stating that Chapter 14

applies to original proceedings brought by an inmate in an appellate court); 14.004 (West

2017). The letter further notified Moss that the proceeding would be subject to dismissal
should he fail to comply by September 7. See TEX. R. APP. P. 42.3(c). Moss did not pay

the filing fee or submit the materials necessary to proceed under Chapter 14. Rather, on

October 10, Moss filed a letter with this Court withdrawing his petition for writ of

mandamus.


       Accordingly, Moss’s petition for writ of mandamus is dismissed for failure to comply

with a requirement of the appellate rules and by virtue of his voluntary withdrawal. TEX.

R. APP. P. 42.3(c), 42.1.


                                                        Per Curiam




                                            2